DETAILED ACTION
	This is the first office action regarding application number 16/765,258, filed on May 19, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed July 10, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
The listing of references in the specification, for example on Page 3-4, is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper.” 

Claim Interpretations
	The examiners notes that the term ‘penetrate’ in Claim 6 is being interpreted to encompass both being partway into something and going through something. This interpretation matches the definition of the word as per the Dictionary.com (see attached document).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazoe et al (WO 2017/069256, see attached document and machine translation) in view of Cauley et al (US 2014/0080226).

Regarding Claim 1, Kazoe teaches a fluid chip in which a flow passage is formed, wherein the fluid chip has: 
a base having a top surface constituting at least a part of a bottom surface of the flow passage (see Kazoe: Fig 10; annotated Fig 10 below); 
and a bonding member having an upper end surface provided at a position higher than the top surface of the base (see Kazoe: Fig 10; annotated Fig 10 below), 
the base has support post portions projecting to higher than the top surface and demarcating a height of side surfaces of the flow passage (see Kazoe: Fig 10; annotated Fig 10 below). 

    PNG
    media_image1.png
    518
    821
    media_image1.png
    Greyscale

	Kazoe does not teach ‘the support post portions of the base are embedded in the bonding member’ nor the ‘bonding member formed from an elastomer resin’. 
	However, Cauley teaches the analogous art of a system and method for fluid transport (see Cauley: Abstract). Cauley teaches a sealing member as a gasket, formed of a resilient and/or elastic material, like an elastomer, to form a seal between the gasket and the interface of the opposing surface (see Cauley: [0048]). Cauley teaches that the gasket may be fixed to the 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the bonding member of Kazoe to be an elastomeric gasket made to fit into the protrusion of the opposing surface as taught by Cauley, because Cauley teaches that use of such a structure allows the formation of a seal (see Caulye: [0048]). The examiner notes that the combination of Kazoe with the gasket of Cauley would result in the elastomeric gasket being wrapped around the protrusions, including having the gasket come into the groove of the base. 

	Regarding Claim 3, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper end surface of the bonding member is as high as or higher than upper end surfaces of the support post portions of the base’ (see modification of Claim 1, annotated Fig). 

	Regarding Claim 4, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the bonding member is mechanically fixed to the base’ (see modification of Claim 1, Cauley teaches that the gasket may be molded onto the opposing surface). 

	Regarding Claim 5, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the base has a continuous or discrete groove along the side surfaces of the flow passage, and the bonding member is joined with the base in the groove of the base’ (see modification of Claim 1, the combination of Kazoe with the gasket of Cauley would result in 

	Regarding Claim 6, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the groove of the base penetrates the base’ (see modification of Claim 1; see Claim Interpretation section). 

	Regarding Claim 9, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the bonding member constitutes at least a part of the side surfaces of the flow passage’ (see modification of Claim 1, the bonding member (elastomeric gasket) would form one of the sides of the flow passage as it closes off the flow passage; in the annotated Fig above, it would be the topmost limit of the channel). 

Regarding Claim 14, modified Kazoe teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the support post portions constitute the side surfaces of the flow passage’ (see modification of Claim 1, the support posts represent some sides of the flow channel; in the annotated Fig above, it would be the leftmost and rightmost limits of the channel).


Claim(s) 2, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazoe et al (WO 2017/069256, see attached document and machine translation) in view of Cauley et al (US 2014/0080226) and in further view of Amanaka et al (JP 2005-111567, cited on the IDS dated Jul 7, 2020 and using the examiner-provided machine translation, 18 pages).


	Modified Kazoe does not teach self adhesiveness. 
	However, Amanaka teaches the analogous art of a bonding method for microfluidic devices (see Amanaka: Abstract). Amanaka teaches that parts of a microfluidic device can be joined using an adhesive resin having self-adhesiveness to obtain a good bonding and to prevent leakage of substances flowing in the channel (see Amanaka: Page 3/18). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the elastomeric gasket of modified Kazoe to include an adhesive resin having self-adhesiveness as described by Amanaka, because Amanaka teaches that this allows foer good bonding while preventing leakage of substances flowing in the channel (see Amanaka: Page 3/18). 

	Regarding Claim 15, modified Kazoe teaches all the limitations as applied to Claim 1. 
	Modified Kazoe does not teach a bonded member bonded to the upper end of the bonding member. 
	However, Amanaka teaches the analogous art of a bonding method for microfluidic devices (see Amanaka: Abstract). Amanaka teaches that parts of a microfluidic device can be joined using an adhesive resin having self-adhesiveness to obtain a good bonding and to prevent leakage of substances flowing in the channel (see Amanaka: Page 3/18). Amanaka teaches a configuration for joining parts of a microfluidic device, where a top (i.e. bonded member) and bottom surface (i.e. base or substrate) are joined by use of self-adhesive discrete elements (i.e. bonding members) (see Amanaka: Fig 7).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the device of modified Kazoe to include self-adhesive discrete elements (i.e. bonding 

	Regarding Claim 16, modified Kazoe teaches all the limitations as applied to Claim 15 and further teaches ‘wherein the bonding member has a self-adhesiveness, and the bonded member is bonded using the self-adhesiveness of the bonding member’ (see modification of Claim 15). 

Regarding Claim 17, modified Kazoe teaches all the limitations as applied to Claim 15 and further teaches ‘wherein the bonded member is a fluid control element, a peripheral circuit, a detection element, or a top plate of the flow passage’ (see modification of Claim 15, the bonded member is the top surface).

	Regarding Claim 20, modified Kazoe teaches all the limitations as applied to Claim 1. 
Modified Kazoe does not explicitly teach ‘wherein a bonded member is brought into contact with an upper end surface of the bonding member in the fluid chip to bond the bonded member to the fluid chip’.
However, Amanaka teaches the analogous art of a bonding method for microfluidic devices (see Amanaka: Abstract). Amanaka teaches that parts of a microfluidic device can be joined using an adhesive resin having self-adhesiveness to obtain a good bonding and to prevent leakage of substances flowing in the channel (see Amanaka: Page 3/18). Amanaka teaches a configuration for joining parts of a microfluidic device, where a top (i.e. bonded member) and bottom surface (i.e. base or substrate) are joined by use of self-adhesive discrete elements (i.e. bonding members) (see Amanaka: Fig 7).




Allowable Subject Matter
Claim(s) 7-8 and 10-13 is are objected to as depending upon a rejected base claim but would be allowable over the prior art made of record if rewritten in independent form, including all limitations of the base claim and any intervening claims. Claim(s) 18-19 is/are allowable over the prior art made of record. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 7, where the feature that defines over the art is that the groove has a constricted portion having a width narrowing in a depth direction of the groove and the bonding member has a shape adapted to the constricted portion.
The apparatus of Claim 8, where the feature that defines over the art is that the support posts are arranged inside of the groove. 
The apparatus of Claim 10, where the feature that defines over the art is that the entirety of the sides surfaces of the flow passage are composed of the bonding member. 
The apparatus of Claim 11, where the feature that defines over the art is that the support posts are discretely arranged along the side surfaces of the flow passage (i.e. the support posts are not a continuous entity, like a rail). 
The apparatus of Claim 13, where the feature that defines over the art is that the support posts are not exposed to the flow passage. 
The method of Claim 18, where the feature that defines over the art is the use of two molds, where the first mold is used to form a base of the microfluidic the device comprising support posts and the second mold is used alongside the base of the microfluidic device to form a bonding member using an elastomeric resin such that the support posts become embedded in the elastomeric resin bonding member. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798